DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Sept 23, 2020 has been entered.

Response to Amendment
Claims 1, 14 and 20 have been amended. No claim has been cancelled or newly added. The status of claims 1-20 remains pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over GUVENC (US20170118688A1) in view of Wei et al (US 20170339678 A1), and further in view of Hu et al (US 20160381596 A1).

Regarding claim 1 (Currently Amended), GUVENC’688 discloses an electronic controller device (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), comprising: 
a housing (Note, Fig. 14, UABS apparatus formulated from a UAV device fitted with a device/system, par 0098. Noted: UAVs could be both UE and BS (controller) in relaying and multi-hop communication, par 0036); 
at least one wireless communication circuit positioned inside the housing or connected to the housing (see, Fig. 14, UABS apparatus formulated from a UAV device fitted with a device/system, UABS including processing system 1001, Storage system 1003  and communication interface 1005, par 0098, 0104-0113), wherein the wireless communication circuit includes: 
an omni-directional wireless communication circuit (Note, Fig. 14, communication interface 1005  including omni-directional antenna(s) with RF circuitry and transceivers, par 0090, 0113); 
a directional wireless communication circuit (see, fig. 14, communication interface 1005 including directional antenna(s) with corresponding RF circuitry and transceivers, par 0056, 0113);
a first wireless communication circuit (see, fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113) capable of communicating at a first frequency within a first see, MBSs or UABSs implemented by ASIC or SOC communicates control channel using LTE carrier's frequencies within BS coverage, par 0057, 0060, 0115. Noted: UAVs could be both UE and BS in relaying and multi-hop communication, par 0036), and a second wireless communication circuit (see, fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113) capable of communicating at a second frequency within a second coverage (see, all data including voice communicates over the unlicensed 5 GHz band with its coverage, par 0059-0060); 
at least one processor operatively connected to the wireless communication circuit (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105); and 
a memory operatively connected to the processor (see, Fig. 14, storage system 1003 in BAHN control component, par 0104-0105), wherein the memory stores instructions that, when executed, cause the at least one processor (see, Fig. 14, processing system 1001 include a processing device retrieves and executes software 1002 from storage system 1003, par 0105) to: 
obtain control information including data regarding a location of an external unmanned flight device from the external unmanned flight device through the first wireless communication circuit (see, MBSs or UABSs communicates state data with other UABSs via control channel using LTE with carrier's frequencies within BS coverage, state data including UABS locations and velocities, par 0041, 0044, 0057, 0060, 0065. Noted: first wireless communication circuit corresponding to fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113), 

a display; 
omni-directional first wireless communication communicating at a first frequency;
directional second wireless communication communicating at a second frequency higher than the first frequency, within a second coverage smaller than the first coverage;
obtain control information including data regarding a location of an external unmanned flight device from the external unmanned flight device through the omni-directional first wireless communication;
transmit control signals for manipulating a position of the unmanned flight device through the omni-directional first wireless communication,
set a beamforming attribute for the directional second wireless communication circuit based on the data regarding the location of the external unmanned flight device, and 2DOCKET No. SAMS13-01463 APPLICATION No. 16/188,223
establish a communication connection to the external unmanned flight device through the directional second wireless communication circuit, by using the beamforming attribute.

However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses: 
omni-directional first wireless communication communicating at a first frequency (see, macro cell base station 110 with more coverage at lower band (e.g. smaller than 6 GHz) receives omni-directional transmission from UE, par 0029-0030);
directional second wireless communication communicating at a second frequency higher than the first frequency (see, directional beam-forming data transmission between the small cell base station  and the UE at higher frequency (mmWave communications) which is higher than lower band, par 0029, 0037), within a second coverage smaller than the see, fig. 1, mmWave communications coverage of small cell base station 120 is smaller than the lower band cellular coverage of macro cell base station 110, par 0029);
obtain control information including data regarding a location of an external unmanned flight device from the external unmanned flight device through the omni-directional first wireless communication (see, macro cell base collects control information including UE location from the UE 130 through lower band omni-directional communication,  par 0029, 0032, 0034);
set a beamforming attribute for the directional second wireless communication based on the data regarding the location of the external unmanned flight device (see, macro cell base sets beam configuration (such as beam directions, timing, power, etc.) base on UE location for the UE 130 and small cell BS, UE communicates with small cell BS using the directional beam configuration,  par 0034-0036), and 2DOCKET No. SAMS13-01463 APPLICATION No. 16/188,223
establish a communication connection to the external unmanned flight device through the directional second wireless communication circuit, by using the beamforming attribute (see, small BS sends reference signal to UE for measurement and feedback using direction beam configuration which is configured base on UE position, and then further establish direction beam-forming data transmission between the small cell base station 120 and the UE 130, par 0034-0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Wei’678 into that of GUVENC’688. The motivation would have been to perform on-demand transmission in dual connectivity wireless communication system (par 0030).
The combination of GUVENC’688 and Wei’678 discloses all the claim limitations but fails to explicitly teach:
a display; 
transmit control signals for manipulating a position of the unmanned flight device through the omni-directional first wireless communication.

However Hu’596 from the same field of endeavor (see, fig. 1A-1B, wireless airborne network including a plurality of UAVs and aircrafts forms wireless mesh network (WMN) architecture, par 0130-0134) discloses: 
a display (see, Fig. 1A-1C, 87, Output device(s) 512 including display in Processing unit 108 implementing the logical operations of wireless airborne network including a plurality of UAV and airplanes, par 0141-0143, 0486-0487); 
transmit control signals for manipulating a position of the unmanned flight device through the omni-directional first wireless communication (Note, UAV as RoI node uses omnidirectional antenna to deliver carrier-sense possible signals and then uses directional antenna to deliver the data, carrier-sense possible signals including instructions distributed to UAVs for new surveillance tasks (and thus different area), par 0132-0133, 0138-0139, 0460. Noted 1, UAV as relay could pass the instructions for new surveillance tasks to other UAV (par 0133), and UAV indicates their mobility speed and absolute position in their ACKs to predict its next position (and instructed for new surveillance tasks) (par 0139, 0392). Noted 2, UAV acting as relay is controller of other UAV).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Hu’596 into that of GUVENC’688 modified by Wei’678. The motivation would have been to reduce avoidance of transmission collisions among neighbors and to achieve a high throughput in wireless airborne network (par 0130, 0137).

Regarding claim 2 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 1 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein the instructions, when executed by the processor, further cause the processor (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105) to: transmit or receive non-control information to or from the external unmanned flight device through the second wireless communication circuit (see, Fig. 1, MBSs/UABS communicates all data including voice over the unlicensed 5 GHz band within its coverage with UABS through antenna(s) in communication interface 1005, par 0059-0060. Noted 1: UAVs could be both UE and BS in relaying and multi-hop communication, par 0036. Noted 2: second wireless communication circuit corresponding to, fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113).
The combination of GUVENC’688 and Hu’596 discloses all the claim limitations but fails to explicitly teach: directional second wireless communication communicating at a second frequency.

However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses: GUVENC’688 discloses all the claim limitations but fails to explicitly teach: directional second see, directional beam-forming data transmission between the small cell base station  and the UE at higher frequency (mmWave communications) which is higher than lower band, par 0029, 0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Wei’678 into that of GUVENC’688 modified by Hu’596. The motivation would have been to perform on-demand transmission in dual connectivity wireless communication system (par 0030).

Regarding claim 3 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 1 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein the instructions, when executed by the processor, further cause the processor (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105) to.
The combination of GUVENC’688 and Hu’596 discloses all the claim limitations but fails to explicitly teach: determine parameters associated with the beamforming attribute based on the data.
However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses: determine parameters associated with the beamforming attribute based on the data (see, macro cell base sets beam configuration (such as beam directions, timing, power, etc.)  base on UE location for the UE 130 and small cell BS,  par 0034-0036).
 (par 0030).

Regarding claim 4 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 1 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein the instructions, when executed by the processor, further cause the processor (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105) to.
The combination of GUVENC’688 and Hu’596 discloses all the claim limitations but fails to explicitly teach: wherein the control information includes sector information, and establish the communication connection based on the sector information.
However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses: wherein the control information includes sector information (Note, macro cell base makes beam configuration (such as beam directions, timing, power, etc.), for the UE 130) base on UE location to communicates with small cell BS using the beam configuration which is directional beam,  par 0034-0036), and establish the communication connection based on the sector information (see, small BS sends reference signal to UE using direction beam configuration which is configured base on UE position and then further establish beam-forming data transmission between the small cell base station and the UE, par 0034-0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Wei’678 into that of GUVENC’688 modified by Hu’596. The motivation would have been to perform on-demand transmission in dual connectivity wireless communication system (par 0030).

Regarding claim 5 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 1 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104),wherein the instructions, when executed by the processor, further cause the processor (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105) to: directional wireless communication circuit (see, fig. 14, communication interface 1005 including directional antenna(s) with corresponding RF circuitry and transceivers, par 0056, 0113).
The combination of GUVENC’688 and Hu’596 discloses all the claim limitations but fails to explicitly teach: activate an operation associated with the directional second wireless communication circuit based on the control information.
However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses:  activate an operation associated with the directional second wireless communication circuit based on the control information (see, small BS send reference signal to UE using direction beam configuration configured base on UE position and then further establish beam-forming data transmission between the small cell base station 120 and the UE 130 via measurement and feedback of Reference signal, par 0034-0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Wei’678 into that of GUVENC’688 modified by Hu’596. The motivation would have been to perform on-demand transmission in dual connectivity wireless communication system (par 0030).

Regarding claim 7 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 1 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein each of the first frequency and the second frequency is in an unlicensed band (see, LTE in Unlicensed Spectrum (LTE-U), wherein control channel using LTE and all data including voice communicates over the unlicensed 5 GHz band, par 0059-0060).

Regarding claim 8 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 1 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104).
The combination of GUVENC’688 and Hu’596 discloses all the claim limitations but fails to explicitly teach: wherein the second frequency includes a 60 GHz band.
However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses:  wherein the second frequency includes a 60 GHz band (see, Millimeter Wave (mmWave) communication between 30 GHz and 300 GHz for data communication between UE and small cell BS, par 0005, 0029).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Wei’678 into that of GUVENC’688 modified by Hu’596. The motivation would have been to perform on-demand transmission in dual connectivity wireless communication system (par 0030).

Regarding claim 9 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 1 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein the data regarding the location includes at least one of global positioning system (GPS) data, latitude, longitude, altitude, coordinates, azimuth, or housing orientation (see, UAV carries GPS-capable USRP to provide data logging with time and 3D location stamps, par 0117).

Regarding claim 10 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 2 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein the non- control information includes at least one of audio data, image data, or video data (see, Fig. 1, MBSs/UABS communicates all data including voice over the unlicensed 5 GHz band within its coverage with UABS, par 0059-0060. Noted: UAVs could be both UE and BS in relaying and multi-hop communication, par 0036).

Regarding claim 11 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 1 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein the communication connection between the external unmanned flight device and the electronic controller device through the first wireless communication circuit (see, fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113) is maintained 4DOCKET No. SAMS13-01463PATENTduring the communication connection through the second wireless communication circuit (see, dynamically adjust three dimensional locations and velocities of the UABS devices to reduce interference between BS coverage zones, par 0057. Noted: MBSs or UABSs communicates UABS locations and velocities with other UABSs via control channel using LTE with carrier's frequencies within BS coverage, par 0041, 0044, 0057, 0060 and 0065. Noted: second wireless communication circuit corresponding to communication interface 1005 in fig. 14, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113).
The combination of GUVENC’688 and Hu’596 discloses all the claim limitations but fails to explicitly teach:
omni-directional first wireless communication communicating at a first frequency;
directional second wireless communication communicating at a second frequency.
However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses: 
omni-directional first wireless communication communicating at a first frequency (see, macro cell base station 110 with more coverage at lower band (e.g. smaller than 6 GHz) receives omni-directional transmission from UE, par 0029-0030);
directional second wireless communication communicating at a second frequency (see, directional beam-forming data transmission between the small cell base station  and the UE at higher frequency (mmWave communications) which is higher than lower band, par 0029, 0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Wei’678 into that of GUVENC’688 modified by Hu’596. The motivation would have been to perform on-demand transmission in dual connectivity wireless communication system (par 0030).

Regarding claim 12 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 1 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein the electronic controller device includes at least one movement mechanism (see, UAVs traveling along their trajectory,  capture RACH transmissions for making BAHN model adjustments such as routing UABSs, par 0085, 0103), at least part of which is embedded in the housing or which is connected to the housing (see, Fig. 14, UABS apparatus formulated from a UAV device fitted with a device/system, including processing system 1001, Storage system 1003  and communication interface 1005, par 0098, 0104-0113).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over GUVENC’688 in view of Wei’678, and further in view of Hu’596 as applied to claim 1 above, and further in view of Schmidt et al (US 20150351135 A1, Priority Date: Jun 2, 2014).

Regarding claim 6 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 5 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein the instructions, when executed by the processor, further cause the processor (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105) to: directional second wireless communication circuit (see, fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113).
The combination of GUVENC’688, Wei’678 and Hu’596 discloses all the claim limitations but fails to explicitly teach: turn on the directional second wireless communication circuit; or change a mode of the directional second wireless communication circuit to a wake-up mode.

However Schmidt’135 from the same field of endeavor (see, fig. 1, 3 and 15, wireless network system includes macro cell and small cells service a plurality of UEs via dual connection such as mmWave wireless link and cellular wireless link, par 0021-0022, 0026) discloses: turn on the second wireless communication circuit; or change a mode of the second wireless communication circuit to a wake-up mode ( see, establish the beam-formed wireless link after beam activation message to initiate and/or establish a beam-formed wireless link between UE and small cell BS, par 0030-0031. Note: wake up time defined in Sleep mode configuration information, par 0053).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Schmidt’135 into that of GUVENC’688 as modified by Wei’678 and Hu’596. The motivation would have been to implement techniques for exchanging beamforming information for a dual connection from small cell base station to a UE (par 0025).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over GUVENC’688 in view of Wei’678 and further in view of Hu’596 as applied to claim 12 above, and further in view of Djordjevic et al (US 20180234859, Priority Date: Mar 18, 2014).

Regarding claim 13 (Previously Presented), GUVENC’688 discloses the electronic controller device of claim 12 (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104), wherein the instructions, when executed by the processor, further cause the processor (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105) to. 
The combination of GUVENC’688, Wei’678 and Hu’596 discloses all the claim limitations but fails to explicitly teach: cause the electronic controller device and the external unmanned flight device to be located within the second coverage.
However Djordjevic’859 from the same field of endeavor (see, fig. 1, 3 and 11-12, wireless communication network including maintenance base and radio base stations mounted on mobile robots servicing UEs, par 0015, 0049-0050, 0053) discloses: cause the see, fig.1-3 and 12,  maintenance base instruct mobile robots to move to the position at the targeted radio coverage area covered by maintenance base, par 0049-0050, 0053, 0061-0062. Note: maintenance base corresponding to electronic device and mobile robots corresponding to external device).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Djordjevic’859 into that of GUVENC’688 as modified by Wei’678 and Hu’596. The motivation would have been to provide coverage of a wireless communication network (par 0048).


Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over GUVENC’688 in view of Wei’678, and further in view of Hu’596 and Djordjevic’859.

Regarding claim 14 (Currently Amended), GUVENC’688 discloses an unmanned flight device (see, Fig. 1 and 14, UAV (unmanned aerial vehicle) device, par 0098, 0104) comprising: 
at least one wireless communication circuit positioned inside a housing or connected to the housing (see, Fig. 14, UABS apparatus formulated from a UAV device fitted with a device/system, UABS including processing system 1001, Storage system 1003  and communication interface 1005, par 0098, 0104-0113), wherein the wireless communication circuit includes: 
	an omni-directional first wireless communication circuit (Note, Fig. 14, communication interface 1005  including omni-directional antenna(s) with RF circuitry and transceivers, par 0090, 0113);
see, fig. 14, communication interface 1005 including directional antenna(s) with corresponding RF circuitry and transceivers, par 0056, 0113);
a first wireless communication circuit (see, fig. 14, communication interface 1005, including antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113) capable of communicating at a first frequency within a first coverage (see, MBSs or UABSs implemented by ASIC or SOC communicates control channel using LTE carrier's frequencies within BS coverage, par 0057, 0060, 0115. Noted: UAVs could be both UE and BS in relaying and multi-hop communication, par 0036), and 
a second wireless communication circuit (see, fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113) capable of communicating at a second frequency within a second coverage (see, all data including voice communicates over the unlicensed 5 GHz band with its coverage, par 0059-0060); 
at least one movement mechanism (see, UAVs traveling along their trajectory,  capture RACH transmissions for making BAHN model adjustments such as routing UABSs, par 0085, 0103), at least part of which is embedded in the housing or which is connected to the housing (see, Fig. 14, UABS apparatus formulated from a UAV device fitted with a device/system, including processing system 1001, Storage system 1003  and communication interface 1005, par 0098, 0104-0113); 
a navigation circuit (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105) configured to control the movement mechanism (see, Fig. 14, autonomous or semi-autonomous control UAV’s navigation via coordination between remote operator and GPS-capable UAV's navigation system, UAV implemented by ASIC/SOC, par 0100, 0115 and 0117); 
a processor (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105) operatively connected to the wireless communication circuit (see, fig. 14, communication interface 1005, including antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113), the movement mechanism (see, UAVs traveling along their trajectory,  capture RACH transmissions for making BAHN model adjustments such as routing UABSs, par 0085, 0103), and the navigation circuit (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105) and configured to control the wireless communication circuit, the movement mechanism, and the navigation circuit (see, fig.14, processing system 1001 executes software 1002 from storage system 1003 to manage interference and handover in a BAHN , par 0104); and 
a memory (see, Fig. 14, storage system 1003 in BAHN control component, par 0104-0105) operatively connected to the processor (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105), wherein the memory stores instructions that, when executed, cause the processor (see, Fig. 14, processing system 1001 include a processing device retrieves and executes software 1002 from storage system 1003, par 0105) to: 
exchange control information with an external controller device through the first wireless communication circuit (see, MBSs or UABSs communicates state data with other UABSs via control channel using LTE carrier's frequencies within BS coverage, par 0041, 0044, 0057, 0060, 0065. Noted, first wireless communication circuit corresponding to fig. 14, communication interface 1005, including antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113), wherein the control information includes first data regarding at least one of a location of the external controller device or a location of the unmanned flight device (see, state data including UABS locations and velocities, par 0041, 0044, 0057, 0060, 0065. Noted: UAVs could be both UE and BS in relaying and multi-hop communication, par 0036), 
determine whether the unmanned flight device and the external controller device are spaced apart from each other within the second coverage, based at least partly on the first data (see, three dimensional locations and velocities of the UABS devices can be adjusted with state data in order to reduce interference between BS coverage zones, par 0041, 0044, 0057, 0060, 0065), 6DOCKET No. SAMS13-01463 APPLICATION No. 16/188,223 PATENT 
while the unmanned flight device and the external controller device are spaced apart from each other within the second coverage (see, three dimensional locations and velocities of the UABS devices can be adjusted in order to reduce interference between BS coverage zones, par 0057), exchange non-control information with the external controller device through the second wireless communication circuit (see, Fig. 1, MBSs/UABS communicates all data including voice over the unlicensed 5 GHz band within its coverage with UABS, par 0059-0060. Noted: UAVs could be both UE and BS in relaying and multi-hop communication, par 0036).

GUVENC’688 discloses all the claim limitations but fails to explicitly teach:
omni-directional first wireless communication communicating at a first frequency;

exchange control information with an external controller device through the omni- directional first wireless communication circuit;
transmit control signals for manipulating a position of the unmanned flight device through the omni-directional first wireless communication,
when the unmanned flight device and the external controller device are spaced apart from each other beyond the second coverage, cause the unmanned flight device and the external controller device to move closer to each other so as to be within the second coverage. 

However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses: 
omni-directional first wireless communication communicating at a first frequency (see, macro cell base station 110 with more coverage at lower band (e.g. smaller than 6 GHz) receives omni-directional transmission from UE, par 0029-0030);
directional second wireless communication communicating at a second frequency higher than the first frequency (see, directional beam-forming data transmission between the small cell base station  and the UE at higher frequency (mmWave communications) which is higher than lower band, par 0029, 0037), within a second coverage smaller than the first coverage (see, fig. 1, mmWave communications coverage of small cell base station 120 is smaller than the lower band cellular coverage of macro cell base station 110, par 0029);
see, macro cell base collects control information including UE location from the UE 130 through lower band omni-directional communication,  par 0029, 0032, 0034).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the unmanned flight device as taught by Wei’678 into that of GUVENC’688. The motivation would have been to perform on-demand transmission in dual connectivity wireless communication system (par 0030).
	The combination of GUVENC’688 and Wei’678 discloses all the claim limitations but fails to explicitly teach: 
transmit control signals for manipulating a position of the unmanned flight device through the omni-directional first wireless communication,
when the unmanned flight device and the external controller device are spaced apart from each other beyond the second coverage, cause the unmanned flight device and the external controller device to move closer to each other so as to be within the second coverage. 

However Hu’596 from the same field of endeavor (see, fig. 1A-1B, wireless airborne network including a plurality of UAVs and aircrafts forms wireless mesh network (WMN) architecture, par 0130-0134) discloses: 
transmit control signals for manipulating a position of the unmanned flight device through the omni-directional first wireless communication (Note, UAV as RoI node uses omnidirectional antenna to deliver carrier-sense possible signals and then uses directional antenna to deliver the data, carrier-sense possible signals including instructions distributed to UAVs for new surveillance tasks (and thus different area), par 0132-0133, 0138-0139, 0460. Noted 1, UAV as relay could pass the instructions for new surveillance tasks to other UAV (par 0133), and UAV indicates their mobility speed and absolute position in their ACKs to predict its next position (and instructed for new surveillance tasks) (par 0139, 0392). Noted 2, UAV acting as relay is controller of other UAV ).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the unmanned flight device as taught by Hu’596 into that of GUVENC’688 modified by Wei’678. The motivation would have been to reduce avoidance of transmission collisions among neighbors and to achieve a high throughput in wireless airborne network (par 0130, 0137).
The combination of GUVENC’688, Wei’678 and Hu’596 discloses all the claim limitations but fails to explicitly teach: 
when the unmanned flight device and the external controller device are spaced apart from each other beyond the second coverage, cause the unmanned flight device and the external controller device to move closer to each other so as to be within the second coverage. 

However Djordjevic’859 from the same field of endeavor (see, fig. 1, 3 and 11-12, wireless communication network including maintenance base and radio base stations mounted on mobile robots servicing UEs, par 0015, 0049-0050, 0053) discloses: when the unmanned flight device and the external controller device are spaced apart from each other beyond the second coverage (see, mobile robots move to the position determined by maintenance base to provide radio coverage sub-area to the UE within that area, par 0049, 0053, 0063), cause the unmanned flight device and the external controller device to move closer to each other so as to be within the second coverage(see, fig. 1, base station mounted on mobile robot provide radio coverage sub-area to the UE within that area, par 0049. Note 1: base station mounted on mobile robot corresponding to electronic device and UE corresponding to external device; Note 2: base station mounted on mobile robot moves closer to the UE within targeted radio coverage sub-area).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the unmanned flight device as taught by Djordjevic’859 into that of GUVENC’688 modified by Wei’678 and Hu’596. The motivation would have been to provide coverage of a wireless communication network (par 0048).

Regarding claim 15 (Previously Presented), GUVENC’688 discloses the unmanned flight device of claim 14 (see, Fig. 1 and 14, UAV (unmanned aerial vehicle) device, par 0098, 0104), wherein the first data includes at least one of GPS data, latitude, longitude, altitude, coordinates, azimuth, or housing orientation (see, UAV carries GPS-capable USRP to provide data logging with time and 3D location stamps, par 0117).

Regarding claim 16 (Previously Presented), GUVENC’688 discloses the unmanned flight device of claim 14 (see, Fig. 1 and 14, UAV (unmanned aerial vehicle) device, par 0098, 0104), wherein the movement mechanism(see, UAVs traveling along their trajectory,  capture RACH transmissions for making BAHN model adjustments such as routing UABSs, par 0085, 0103), which are connected to the housing or which are at least partly embedded in the housing (see, Fig. 14, UABS apparatus formulated from a UAV device fitted with a device/system, including processing system 1001, Storage system 1003  and communication interface 1005, par 0098, 0104-0113).
The combination of GUVENC’688, Wei’678 and Hu’596 discloses all the claim limitations but fails to explicitly teach: wherein the movement mechanism includes a plurality of propulsion systems.
see, fig. 1, 3 and 11-12, wireless communication network including maintenance base and radio base stations mounted on mobile robots servicing UEs, par 0015, 0049-0050, 0053) discloses: wherein the movement mechanism includes a plurality of propulsion systems (see, hover propulsion and gear on the autonomous vehicle, par 0042).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the unmanned flight device as taught by Djordjevic’859 into that of GUVENC’688 modified by Wei’678 and Hu’596. The motivation would have been to providing coverage of a wireless communication network with mobile robots (par 0007).

Regarding claim 17 (Previously Presented), GUVENC’688 discloses the unmanned flight device of claim 14 (see, Fig. 1 and 14, UAV (unmanned aerial vehicle) device, par 0098, 0104), wherein the instructions, when executed by the processor, further cause the processor (see, Fig. 14, processing system 1001 include a processing device retrieves and executes software 1002 from storage system 1003, par 0105) to.
The combination of GUVENC’688, Wei’678 and Hu’596 discloses all the claim limitations but fails to explicitly teach: cause the navigation circuit to move the electronic unmanned flight device to be closer to the external controller device while the external controller device does not move substantially.
However Djordjevic’859 from the same field of endeavor (see, fig. 1, 3 and 11-12, wireless communication network including maintenance base and radio base stations mounted on mobile robots servicing UEs, par 0015, 0049-0050, 0053) discloses: cause the navigation circuit to move the electronic unmanned flight device to be closer to the external controller device while the external controller device does not move substantially (Note, mobile robots move to the position determined by maintenance base by following given path to provide radio coverage sub-area to the UE within that area, par 0049, 0053, 0063. Note 1: base station mounted on mobile robot corresponding to electronic device and UE corresponding to external device. Note 2: UE does not move substantially under this situation since it should be within targeted radio coverage sub-area).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the unmanned flight device as taught by Djordjevic’859 into that of GUVENC’688 modified by Wei’678 and Hu’596. The motivation would have been to providing coverage of a wireless communication network with mobile robots (par 0007).

Regarding claim 18 (Previously Presented), GUVENC’688 discloses the unmanned flight device of claim 14 (see, Fig. 1 and 14, UAV (unmanned aerial vehicle) device, par 0098, 0104), wherein the instructions cause the processor to (see, Fig. 14, processing system 1001 include a processing device retrieves and executes software 1002 from storage system 1003, par 0105) to: 
while the unmanned flight device and the external controller device are spaced apart from each other within the second coverage (see, adjust three dimensional locations and velocities of the UABS devices can be in order to reduce interference between BS coverage zones, par 0057);
second wireless communication circuit (see, fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113). 
The combination of GUVENC’688, Hu’596 and Djordjevic’859 discloses all the claim limitations but fails to explicitly teach:

perform beamforming on the directional second wireless communication circuit based at least partly on the determined direction.

However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses: 
while the unmanned flight device and the external controller device are spaced apart from each other within the second coverage, determine a direction by using the first data (see, macro cell base sets beam configuration (such as beam directions, timing, power, etc.) base on UE location for the UE 130 and small cell BS, UE communicates with small cell BS using the directional beam configuration,  par 0034-0036. Noted: UE are within the coverage of small cell BS by virtue of the fact they could communicate with each other); and 
perform beamforming on the directional second wireless communication circuit based at least partly on the determined direction (see, small BS sends reference signal to UE for measurement and feedback using directional beam configuration (including beam direction) which is configured base on UE position, and then further establish directional beam-forming data transmission between the small cell base station 120 and the UE 130, par 0034-0037).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the unmanned flight device as taught by Wei’678 into that of GUVENC’688 modified by Hu’596 and Djordjevic’859. The motivation would have been to  (par 0030).

Regarding claim 19 (Previously Presented), GUVENC’688 discloses the unmanned flight device of claim 14 (see, Fig. 1 and 14, UAV (unmanned aerial vehicle) device, par 0098, 0104), wherein the non-control information includes at least one of audio data, image data, or video data (see, Fig. 1, MBSs/UABS communicates all data including voice over the unlicensed 5 GHz band within its coverage with UABS, par 0059-0060. Noted: UAVs could be both UE and BS in relaying and multi-hop communication, par 0036).


20. (Currently Amended) An electronic controller device comprising: a housing; a display; at least one wireless communication circuit positioned inside the housing or connected to the housing, wherein the wireless communication circuit includes: an omni-directional first wireless communication circuit capable of communicating at a first frequency within a first coverage, and a directional second wireless communication circuit capable of communicating at a second frequency higher than the first frequency, within a second coverage smaller than the first coverage; at least one processor operatively connected to the wireless communication circuit; and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the at least one processor to: exchange control information with an external unmanned flight device through the omni-directional first wireless communication circuit, wherein the control information includes first data regarding at least one of a location of the external unmanned flight device or a location of the electronic controller device, determine whether the external unmanned flight device is spaced apart from the electronic controller device within the second coverage, based at least partly on the first data, when the external unmanned flight device is spaced apart from the electronic controller device beyond the second transmit control signals to cause the external unmanned flight device to move closer to the electronic controller device so as to be within the second coverage, and 9DOCKET No. SAMS13-01463 APPLICATION NO. 16/188,223 PATENT while the electronic controller device and the external unmanned flight device are spaced apart from each other within the second coverage, exchange non-control information with the external unmanned flight device through the directional second wireless communication circuit.

Regarding claim 20 (Currently Amended), GUVENC’688 discloses an electronic controller device (see, Fig. 1 and 14, BAHN (UAV-assisted heterogeneous network) control component (e.g., UABS (UAV-assisted heterogeneous network) or controlling node MBS of a network zone), par 0006, 0008, 0040, and 0104) comprising: 
a housing (Note, Fig. 14, UABS apparatus formulated from a UAV device fitted with a device/system, par 0098. Noted: UAVs could be both UE and BS (controller) in relaying and multi-hop communication, par 0036);  
at least one wireless communication circuit positioned inside the housing or connected to the housing (see, Fig. 14, UABS apparatus formulated from a UAV device fitted with a device/system, UABS including processing system 1001, Storage system 1003  and communication interface 1005, par 0098, 0104-0113), wherein the wireless communication circuit includes: 
	an omni-directional wireless communication circuit (Note, Fig. 14, communication interface 1005  including omni-directional antenna(s) with RF circuitry and transceivers, par 0090, 0113); 
	a directional wireless communication circuit (see, fig. 14, communication interface 1005 including directional antenna(s) with corresponding RF circuitry and transceivers, par 0056, 0113);
an first wireless communication circuit (see, fig. 14, communication interface 1005, including antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113) capable of communicating at a first frequency within a first coverage (see, MBSs or UABSs implemented by ASIC or SOC communicates control channel using LTE carrier's frequencies within BS coverage, par 0057, 0060, 0115. Noted: UAVs could be both UE and BS in relaying and multi-hop communication, par 0036), and 
a second wireless communication circuit (see, fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113) capable of communicating at a second frequency within a second coverage (see, all data including voice communicates over the unlicensed 5 GHz band with its coverage, par 0059-0060); 
at least one processor operatively connected to the wireless communication circuit (see, Fig. 14, processing system 1001 in BAHN control component (e.g., presented on a UABS or controlling node of a network zone), par 0104-0105); and 
a memory (see, Fig. 14, storage system 1003 in BAHN control component, par 0104-0105) operatively connected to the processor, wherein the memory stores instructions that, when executed, cause the at least one processor (see, Fig. 14, processing system 1001 include a processing device retrieves and executes software 1002 from storage system 1003, par 0105)  to: 
exchange control information with an external unmanned flight device through the first wireless communication circuit , wherein the control information includes first data regarding at least one of a location of the external unmanned flight device or a location of the electronic controller device (see, MBSs or UABSs communicates state data with other UABSs via control channel using LTE with carrier's frequencies within BS coverage, state data including UABS locations and velocities, par 0041, 0044, 0057, 0060, 0065. Noted: first wireless communication circuit corresponding to fig. 14, communication interface 1005, including directional antenna(s) with corresponding RF circuitry and transceivers capable of running at different band with directional/omni-directional beam, par 0056, 0059-0060, 0071, 0090, 0113), 
determine whether the external unmanned flight device is spaced apart from the electronic controller device within the second coverage, based at least partly on the first data (see, three dimensional locations and velocities of the UABS devices can be adjusted with state data in order to reduce interference between BS coverage zones, par 0041, 0044, 0057, 0060, 0065), 6DOCKET No. SAMS13-01463 APPLICATION No. 16/188,223 
while the electronic controller device and the external unmanned flight device are spaced apart from each other within the second coverage (see, three dimensional locations and velocities of the UABS devices can be adjusted in order to reduce interference between BS coverage zones, par 0057), exchange non-control information with the external unmanned flight device through the second wireless communication circuit (see, Fig. 1, MBSs/UABS communicates all data including voice over the unlicensed 5 GHz band within its coverage with UABS, par 0059-0060. Noted: UAVs could be both UE and BS in relaying and multi-hop communication, par 0036).
GUVENC’688 discloses all the claim limitations but fails to explicitly teach:
a display; 
omni-directional first wireless communication communicating at a first frequency;
directional second wireless communication communicating at a second frequency higher than the first frequency, within a second coverage smaller than the first coverage;
when the external unmanned flight device is spaced apart from the electronic controller device beyond the second coverage, transmit control signals to cause the external unmanned 

However Wei’678 from the same field of endeavor (see, fig. 1, dual connectivity wireless communication system 100 including macro cell base station 110, a small cell base station 120 and UE, par 0028. Noted: UE could be computer device operating in a mobile environment, such as a bus, a train, an airplane, a boat, par 0065) discloses: 
omni-directional first wireless communication communicating at a first frequency (see, macro cell base station 110 with more coverage at lower band (e.g. smaller than 6 GHz) receives omni-directional transmission from UE, par 0029-0030);
directional second wireless communication communicating at a second frequency higher than the first frequency (see, directional beam-forming data transmission between the small cell base station  and the UE at higher frequency (mmWave communications) which is higher than lower band, par 0029, 0037), within a second coverage smaller than the first coverage (see, fig. 1, mmWave communications coverage of small cell base station 120 is smaller than the lower band cellular coverage of macro cell base station 110, par 0029).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Wei’678 into that of GUVENC’688. The motivation would have been to perform on-demand transmission in dual connectivity wireless communication system (par 0030).

The combination of GUVENC’688 and Wei’678 discloses all the claim limitations but fails to explicitly teach:
a display; 
transmit control signals to cause the external unmanned flight device to move closer to the electronic controller device so as to be within the second coverage.

However Hu’596 from the same field of endeavor (see, fig. 1A-1B, wireless airborne network including a plurality of UAVs and aircrafts forms wireless mesh network (WMN) architecture, par 0130-0134) discloses: 
a display (see, Fig. 1A-1C, 87, Output device(s) 512 including display in Processing unit 108 implementing the logical operations of wireless airborne network including a plurality of UAV and airplanes, par 0141-0143, 0486-0487); 
transmit control signals for manipulating a position of the external unmanned flight device (Note, UAV as RoI node uses omnidirectional antenna to deliver carrier-sense possible signals and then uses directional antenna to deliver the data, carrier-sense possible signals including instructions distributed to UAVs for new surveillance tasks (and thus different area), par 0132-0133, 0138-0139, 0460. Noted 1, UAV as relay could pass the instructions for new surveillance tasks to other UAV (par 0133), and UAV indicates their mobility speed and absolute position in their ACKs to predict its next position (and instructed for new surveillance tasks) (par 0139, 0392). Noted 2, UAV acting as relay is controller of other UAV ).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the electronic controller device as taught by Hu’596 into that of GUVENC’688 modified by Wei’678. The motivation would have been to reduce avoidance of transmission collisions among neighbors and to achieve a high throughput in wireless airborne network (par 0130, 0137).

when the external unmanned flight device is spaced apart from the electronic controller device beyond the second coverage, cause the external unmanned flight device to move closer to the electronic controller device so as to be within the second coverage.

However Djordjevic’859 from the same field of endeavor (see, fig. 1, 3 and 11-12, wireless communication network including maintenance base and radio base stations mounted on mobile robots servicing UEs, par 0015, 0049-0050, 0053) discloses: when the external unmanned flight device is spaced apart from the electronic controller device beyond the second coverage (see, mobile robots move to the position determined by maintenance base to provide radio coverage sub-area to the UE within that area, paragraph 0049, 0053, 0063), cause the external unmanned flight device to move closer to the electronic controller device so as to be within the second coverage (see, fig. 1, base station mounted on mobile robot provide radio coverage sub-area to the UE within that area, par 0049. Note 1: base station mounted on mobile robot corresponding to electronic device and UE corresponding to external device; Note 2: base station mounted on mobile robot moves closer to the UE within targeted radio coverage sub-area).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the unmanned flight device as taught by Djordjevic’859 into that of GUVENC’688 modified by Wei’678. The motivation would have been to provide coverage of a wireless communication network (par 0048).

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al (US20190229789A1, Priority Date: Aug 11, 2017) discloses nodes shown as computing system 90 in Fig. 1F contains Display 86 (par 0124 and 0128), and WTRU 102 including drone and airplane as shown in FIG. 1B (par 0092, 0101). 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844. The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473